Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendment filed 01/25/2021 is acknowledged.
The rejection of claims 1-19 under 35 U.S.C. 112(b) is withdrawn per claim amendments.
The rejection of claims 1-19 under 35 U.S.C. 103(a) is withdrawn per claim amendments and persuasive Applicants’ discussion. 
Claims 1, 18, 19 have been amended.
New claim 20 has been added.
Claims 1-20 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
The closest prior art is Fritze (US 4,233,322). Fritze discloses a method for hydrolyzing legume powders using alpha-amylase. While the composition comprises gelatinized, hydrolyzed starch, the process conditions are different from the instant claims. Nor does Fritze disclose the mass ratio of starch to protein; or an average molecular weight of partially hydrolyzed starch.
The presently claimed invention is a controlled legume starch hydrolysis resulting in partial starch hydrolysis with an average molecular weight of the gelatinized, partially hydrolyzed starch that is 0.6 to 0.07 times an original average molecular weight of the starch. The mass ratio of starch to protein in the partially hydrolyzed starch is within ± 10% of the original mass ratio of starch to protein. The extrusion time for the pulse mixture is about 0.5 to about 1.5 minutes. 
Claims 1-20 are novel and unobvious. Claims 1-20 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791